Citation Nr: 1443507	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-50 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which in relevant part, denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 

In June 2010, the Board remanded the issue for additional development.  In a November 2010 decision, the Board denied the claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's decision and remanded the matter to the Board for action consistent with the dictates contained in the Joint Motion.  In January 2012 and February 2013, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in December 2007 satisfied the duty to notify provisions with respect to a TDIU, and notified the Veteran of the regulations pertinent to the establishment of an effective date in the event of award of the benefit sought.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO also provided the Veteran VA examinations in August 2010 and February 2012, specifically to ascertain the current severity of his service-connected disabilities.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this regard, however, the July 2011 Joint Motion found that the Board erred when it concluded that there was substantial compliance with the Board's June 2010 remand instructions because the Veteran was afforded two separate VA examinations, one to assess how his service-connected respiratory disability impacted his ability to secure and follow substantially gainful employment consistent with his education and occupational experience, and one to assess the same for his service-connected hearing loss and tinnitus.  Concerning this, in the June 2010 remand, the Board ordered that one examination be performed and one opinion obtained.  Consequently, the Board remanded the appeal in January 2012, and again in February 2013, so that another VA examination could be scheduled in accordance with its prior remand directive that the AOJ should "schedule the Veteran for a single VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience."  This was finally accomplished in April 2013.  The April 2013 VA examiner reviewed the history of each of the Veteran's disabilities, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning full work and education history, as well as the functional aspects of his service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Further, in compliance with the Board's February 2013 remand, in a November 2013 rating decision, the AOJ adjudicated the claims to reopen previously denied claims seeking service connection hepatitis and posttraumatic stress disorder raised in the January 2013 informal hearing presentation; notice of the determinations and the Veteran's appellate rights was provided to the Veteran and his representative in a November 2013 letter.  To date, no appeal has been taken from that determination.
 
Under these circumstances, the Board finds that there has been substantial compliance with the directives of its prior remands in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

TDIU

Total disability is considered to exist when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  If there is only one disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, service connection has been in effect for asbestos-related lung disease, rated as 60 percent disabling; bilateral hearing loss, rated as 20 percent disabling; and tinnitus, rated as 10 percent disabling, for the entire rating period under appeal.  The Veteran's combined rating is 70 percent.  38 C.F.R. § 4.25.  Thus, he meets the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).

However, for the Veteran to prevail on his claim for TDIU, the record must reflect that he is precluded from engaging in substantially gainful employment consistent with his education and occupational experience, due solely to his service-connected disabilities.  The sole fact that the Veteran claimant is unemployed or has difficulty obtaining or following employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).

Here, on his TDIU application (VA Form 21-8940), dated and received in October 2007, the Veteran indicated that his service-connected asbestos lung disease prevented him from securing or following any substantially gainful occupation.  The Veteran indicated that he last worked as a mechanic in November 1982 when he became too disabled to work.  He also indicated that he had a 12th-grade education and that he had not gone to college.  

In a January 2008 VA Form 21-4192, Request for Employment Information, the Veteran indicated that his former employer was no longer in business and had closed its doors in 1983.  A February 2008 letter from a manager at International Park indicated the Veteran was not employed by their company and they had no records regarding the Veteran.

A January 2008 VA examination report reflects that the Veteran was retired, and had no difficulty with activities of daily living.  The Veteran reported that he had dyspnea after walking 50 yards at normal pace on level ground or going up one flight of stairs.  He did not use supplemental oxygen.  He had no periods of incapacitation due to respiratory insufficiency requiring hospitalization or bed rest.  He used an inhaler as needed for shortness of breath.  On physical examination, he was well developed and well nourished.  He appeared to be comfortable while sitting in the chair.  His lungs were bilaterally symmetrical and his heart was not enlarged.  A chest x-ray of January 2008 showed calcified granulomas in the lungs and calcified lymph nodes in hilar areas.  A pulmonary function test showed a full blood count of 2.24 liters, which was 53% of predicted.  Forced expiratory volume in one second (FEV1) was 1.08 liters, which was 38% of predicted.  FEV1 forced vital capacity (FVC) was 48%, which was 74% of predicted. 

A July 2008 VA examination report reflects that the Veteran reported that he retired in 1982, and discontinued his job as a mechanic because of shortness of breath.  The report indicates that the Veteran was diagnosed with chronic obstructive pulmonary disease (COPD) in 2003.  The report noted that in the last 12 months shortness of breath increased. 

An August 2010 VA examination report reflects that the Veteran reported that he developed gradual onset of shortness of breath with exertion.  He reported that his service-connected lung disability was stable since onset.  The Veteran did not report a history of hospitalization or surgery, respiratory system trauma, or swelling. 

The August 2010 VA examination report reflects that the service-connected lung disability resulted in lack of stamina and weakness.  The report notes that the lung disability's effects on usual daily activities included limited stamina and fatigue.  The Veteran reported to the August 2010 VA examiner that he was a mechanic and that he had retired in 1982 after his employer closed the plant.  He reported that he did odd jobs after the plant closed.  The VA examination report notes that pulmonary function tests showed mild restrictive ventilatory defect.  The VA examiner opined that the Veteran's lung condition would not allow him to engage in physical employment.  However, the VA examiner noted that he would be able to engage in sedentary employment.

An August 2010 VA audiological examination report noted that the Veteran had bilateral moderate to profound sensorineural hearing loss.  Speech discrimination in his right ear was good, and speech discrimination in his left ear was fair.  The August 2010 VA audiological examination report noted that the Veteran's hearing loss had significant effects on his occupation.  The Veteran reported extreme difficulty hearing complete conversations with his current hearing loss.  He had been wearing hearing aids for several years and noted some improvement, however, he stated that he still misses information even with hearing aids.  The VA audiological examiner stated that the Veteran would likely have some difficulty working in environments that did not allow for face to face communications and/or with a lot of background noise present.  The VA audiological examiner noted that with the use of functioning hearing aids, the Veteran should be able to successfully communicate in quiet environments.  The VA audiological examiner noted that the Veteran's tinnitus was periodic and should not interfere with most employment environments. 

A February 2012 VA respiratory examination report noted diagnoses of exposure to asbestos and moderate COPD secondary to tobacco abuse.  The Veteran reported that nothing had changed regarding his lung condition since his last VA examination in August 2010 and that he only very rarely used an inhaled bronchodilator.  The examiner noted that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, oral bronchodilators, antibiotics, or oxygen therapy.  X-ray of the chest revealed no active lung disease.  A pulmonary function test showed that on post-bronchodilator testing, FEV-1 was 18% predicted and FVC was 41% predicted.  As to the functional impact, the examiner found that the Veteran's respiratory condition impacted his ability to work as he was not capable of engaging in physical labor due to lack of stamina and dyspnea on exertion but his lung condition would still allow him to engage in sedentary employment.

A February 2012 VA audiological examination showed that the Veteran had moderately severe to profound sensorineural hearing loss in the right ear, with good speech discrimination, and moderate to profound sensorineural hearing loss in the left ear, with fair speech discrimination.  The VA examiner found that the Veteran's hearing loss had significant effects on his occupational activities due to hearing difficulty.  The examiner noted that the Veteran had difficulty hearing and understanding conversations, especially when in noisy environments, even with the use of hearing aids.  The examiner further noted, however, that quiet environments with face to face communication should be possible for conversations with the use of hearing aids and when using properly functioning hearing aids, the Veteran should be able to communicate in quiet environments.  Therefore, the examiner concluded that the hearing loss with amplification in quiet environments should not impede upon obtaining or maintaining successful employment.  The examiner opined that the Veteran's periodic tinnitus should not interfere with employment.

In April 2013, the Veteran was examined by a single VA physician.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported an increase in dyspnea on exertion.  He could walk slowly and walk "quite a ways" at his own pace.  He was able to walk through the grocery store at his own pace.  He became dyspnic if he tried to keep up with others.  He reported his living room was approximately 20 by 24 ft. and it took 10 to 15 minutes to vacuum.  He got onset of dyspnea with getting excited.  He got dyspnic with breathing cold air.  He did not report any cough or any prolonged respiratory illness. He denied orthopnea.  He occasionally woke up at night short of breath.  He had inhalers but did not use them as he did not feel they gave him relief.  The examiner noted that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or oxygen therapy.  A pulmonary function test showed that on post-bronchodilator testing, forced expiratory volume in one second (FEV-1) was 68 % predicted and forced vital capacity (FVC) was 71% predicted.

As to the Veteran's work and education history, the examiner noted that the Veteran was a high school graduate and worked for International Harvester for 31 years until the business relocated in 1982; he lost his job because he did not want to relocate.  He then worked for 5 years as an escort for a mobile home transport company but stopped working this job because he did not want to work hours that the company desired.  He farmed, raising wheat and soybeans and stopped farming when he moved to Auburn.  Then he worked in small engine repair but lost the job when the business relocated.  The Veteran was last employed part time for 10 years in a millwright shop but was laid off 5 years previously due to the economy.  He did not perform any volunteer work.  The examiner noted that the Veteran's occupational experience had been in physical occupational settings.

The Veteran was able to fix meals, wash dishes, perform small household repairs and did household cleaning.  He noted his hearing aids required frequent adjustment based on the distance of the speaker.  He had difficulty hearing when talking on the telephone.  He had difficulty finding the appropriate volume to hear on the television.  However, the examiner noted that the Veteran was capable of lip reading and was able to have face to face conversations in quite environments.  Regarding the Veteran's asbestos-related lung disease, the examiner noted that while the Veteran's pulmonary function tests had remained stable, he did become dyspnic on exertion.  However, he was able to perform housework although it took him longer to perform physical tasks due to the need to pace himself to avert the onset of dyspnea.  Thus, the examiner opined that the Veteran's onset of dyspnea with minimal exertion precluded physical employment but his lung condition did not preclude sedentary employment.

The examiner opined that considering the Veteran's service-connected hearing loss, tinnitus, and asbestos-related lung disease, the Veteran was capable of performing sedentary work, in a quiet environment where he was able to use hearing aids and communicate face to face, if such employment were available in his community.

After carefully reviewing the pertinent evidence of record, the Board finds that the most probative evidence does not reflect that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

In arriving at this conclusion, the Board recognizes that the Veteran's service-connected disabilities have significant impacts on his occupational functioning.  To that effect, the August 2010, February 2012, and April 2013 VA examiners agreed that the Veteran's lung condition would not allow him to engage in physical labor due to lack of stamina and dyspnea on exertion.  The same VA examiners also opined that the Veteran would have difficulty working in environments that did not allow face-to-face communication and/or with a lot of background noise present as he had difficulty hearing and understanding conversations even with the use of hearing aids in noisy environments.

The foregoing evidence supports that the Veteran is restricted in employment requiring physical labor and has difficulty hearing conversations due to his hearing loss disability.

Nevertheless, the medical evidence of record does not show that the Veteran was unemployable by reason of his service-connected disabilities.  Specifically, the April 2013 VA examiner opined that considering the Veteran's hearing loss, tinnitus and asbestos-related lung disease, the Veteran was capable of performing sedentary work, in a quiet environment where he was able to use hearing aids and communicate face-to-face, if such employment were available in his community.  In support of this opinion, the examiner noted that the Veteran was able to perform housework although it took longer to perform physical tasks due to the need to pace himself to avert the onset of dyspnea.  He was able to fix meals, wash dishes, do small household repairs, and do household cleaning.  It was further noted that the Veteran was capable of lip reading and was able to have face-to-face conversations in quiet environments.

This opinion was rendered by a physician who thoroughly reviewed the Veteran's claims file and conducted a comprehensive clinical examination of the Veteran.  There is no contradicting medical opinion of record, and it is consistent with the other clinical evidence of record.  Therefore, the Board attaches significant probative value to the April 2013 VA examiner's opinion.  To that effect, the January 2008 VA examination report showed that the Veteran had no difficulty with activities of daily living.  The August 2010 and February 2012 VA examiners opined that the Veteran would be able to engage in sedentary employment.  A VA audiologist opined in February 2012 that although the Veteran's hearing loss had significant effects on his occupational activities due to hearing difficulty, quiet environments with face-to-face communication should be possible for conversations with the use of hearing aids and when using properly functioning hearing aids, he Veteran should be able to communicate in quiet environments.  The August 2010 VA audiological examiner opined that the Veteran's service-connected tinnitus should not interfere with most employment environments.

The Board considered the Veteran's lay statements that his service-connected asbestos lung disease prevents him from securing or following substantially gainful employment.  He also indicated that he last worked in November 1982 when he became too disabled to work.  See VA Form 21-8940, dated October 2007.  However, in light of his contradicting statements, it is not clear whether the Veteran stopped working in 1982 due to shortness of breath, or due to a plant closure.  In the July 2008 VA examination report, he reported that he discontinued his job as a mechanic because of shortness of breath, whereas in the August 2010 VA examination report, he stated that he retired in 1982 because his employer closed the plant.  During the April 2013 VA examination, the Veteran reported that he lost his job at International Harvester where he worked for 31 years when the business relocated in 1982 and he did not want to relocate.

Furthermore, although the Veteran asserted that he became too disabled to work in 1982, on the April 2013 VA examination he gave a work history that continued, at least on a part-time basis, until approximately 2008.  Specifically, he related that after he lost his job in 1982, he worked for 5 years as an escort for a mobile home transport company but stopped working this job because he did not want to work hours that the company desired.  He then farmed, raising wheat and soybeans but stopped farming when he moved to Auburn.  Then he worked in small engine repair but lost the job when the business relocated.  The Veteran stated that he was last employed part time for 10 years in a millwright shop but was laid off 5 years previously due to the economy.

Although the Veteran is competent to report observable symptoms he experiences, as a lay person he is not competent to provide a medical opinion concerning whether he is unable to work due to his service-connected disabilities.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, due to his contradicting statements concerning when and why he stopped working, the Board finds his statements to be less than credible.  Consequently, the Board finds the Veteran's statements concerning his unemployability due to service-connected disabilities to be less probative than the VA examinations and treatment records of record.

As such, the most probative evidence of record does not establish that the Veteran was unable to secure or follow substantially gainful employment, consistent with his educational and occupational experience, due to his service-connected disabilities.  The Board notes that the Veteran has a high school education.  Although the record reflects that the Veteran's work history involved physical occupational settings, the file contains no evidence that the Veteran would be unable to secure and maintain substantially gainful sedentary employment.  Accordingly, a TDIU is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As the preponderance of the evidence is against entitlement to a TDIU, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


